Citation Nr: 0841843	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for service-
connected hearing loss in the right ear.

5.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

At the veteran's Travel Board hearing in August 2008, he 
submitted additional evidence directly to the Board that had 
not been reviewed by the RO.  This evidence consisted of VA 
Medical Center (VAMC) mental health treatment notes, and 
letters from Dr. G.T. and Dr. A.B.  The veteran has waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2008).  Consequently, the Board may proceed 
with the adjudication of the appeal.

The issues of entitlement to service connection for 
hypertension and coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's service-connected right ear sensorineural 
hearing loss is manifested by no more than auditory acuity 
level I; auditory acuity in the nonservice-connected left ear 
is also manifested by no more than auditory acuity level I. 

2.  The competent medical and lay evidence does not link the 
veteran's tinnitus to his active duty service.

3.  The competent medical and lay evidence of record shows 
that the veteran's service-connected PTSD is characterized by 
deficiencies in most areas of occupational and social 
functioning due to symptoms such as occasional suicidal 
thoughts, impaired impulse control, sleep disturbance with 
daily nightmares, intrusive thoughts, social isolation, near-
continuous panic and depression.

4.  The veteran's GAF score of 45 reflects serious symptoms 
of impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for right ear hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2008).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 
3.303 (2008).  

3.  The schedular criteria for an initial rating of 70 
percent for service-connected PTSD have been approximated.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided with 
notice with respect to his PTSD and hearing loss claims in 
correspondences dated in October 2004 and May 2006.  The May 
2006 correspondence also included notice pertaining to the 
development of the tinnitus claim.  In each of those 
correspondences, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  

In the May 2006 correspondence, the RO also informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

To the extent that compliant notice was not provided prior to 
initial adjudication of the claims in February 2005, the 
Board finds the veteran has not been prejudiced.  After 
providing the veteran with ample time to respond to all 
notices and submit relevant evidence, the RO readjudicated 
the claims and issued a supplemental statement of the case in 
January 2008.  The issuance of such notice followed by a 
readjudication of the claims remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The RO also obtained records from the 
Social Security Administration showing that the veteran has 
been adjudicated disabled by that organization.  The RO has 
also obtained progress notes from the VA Medical Center 
(VAMC) in Houston, dated from July 2004 to December 2007.  
The Board also acknowledges that the veteran has requested 
the VA assist him in obtaining medical records from numerous 
private practice providers.  The claims file shows that the 
RO has obtained records from most of these providers.  It 
does not appear that any of the private medical records the 
veteran has asked VA to obtain pertained to the issues 
decided herein.  Instead, these records concerned his 
hypertension and heart disease claims, which are being 
remanded at this time.  The Board does not find that the 
veteran has identified any medical records relevant to the 
claims decided here that have not been associated with the 
claims file.

The veteran was also provided with a VA medical examinations 
for the claimed disabilities in January 2005.  Reports of 
these examinations have been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Hearing Loss and Tinnitus

Increased Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. §§ 4.85, 4.86 (2008).  Under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment, when the puretone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2008).

Hearing Loss Analysis

The record shows that the veteran underwent a VA audiological 
examination in 
January 2005.  The pure tone thresholds, in decibels, were as 
follows:
  



HERTZ



 500
1000
2000
3000
4000
RIGHT
25
25
25
70
80
LEFT
20
25
40
60
55

The average pure tone threshold level was 50 in the right 
ear, and 45 in the left.  Speech recognition (per Maryland 
CNC) was 98 percent in the right ear and 96 percent in the 
left ear.  For the right ear, the audiologist found the 
veteran to have normal hearing to 2000 Hertz and mild to 
severe sensorineural hearing loss above 2000 Hertz.  For the 
left ear, the audiologist found the hearing to be normal from 
500 to 1000 Hertz, and mild to moderate sensorineural hearing 
loss above 1000 Hertz.  

The VA audiometric findings of January 2005 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2008).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable rating for the service-
connected right ear hearing loss.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2008).  

A transcript of a hearing conducted at the RO before a 
Decision Review Officer in June 2006 showed that the veteran 
described how his hearing affected his daily life.  For 
example, the veteran described how he often could not hear 
his phone ring.  The veteran also described difficulties 
hearing people talk when there were other people talking in 
the background.  The Board has considered these contentions, 
but still must find that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
right ear hearing loss disability.  As explained above, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann, 3 Vet. App. at 
349.  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial compensable 
rating for any portion of the appeal period.  Accordingly, a 
staged rating is not in order and a noncompensable rating for 
right ear hearing loss is appropriate for the entire period 
of the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).



Legal Criteria Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  But see Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(recognizing that in certain circumstances lay evidence may 
be competent to establish a disability).

Tinnitus Analysis

Here, the medical evidence does not support the veteran's 
tinnitus claim.  In the VA audiological examination report, 
dated in January 2005, the examining audiologist noted that 
the veteran was unable to recall a specific event that could 
have contributed to his tinnitus.  The veteran reported that 
the tinnitus had existed "for as long as I can remember."  
The audiologist concluded that it was not likely that 
military noise exposure contributed to the veteran's 
tinnitus.  In rendering this opinion, the audiologist also 
discussed the veteran's service medical records and 
audiological findings reported therein.  This opinion is 
highly probative against the claim.  There was no other 
medical evidence in the claims file pertaining to the 
etiology of the veteran's tinnitus.

Although the medical evidence does not support the veteran's 
claim, the veteran is competent to provide his own lay 
statements linking his tinnitus to his active duty service 
because tinnitus (i.e. ringing in the ears) is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374-
375 (2002).  When a veteran is competent to provide lay 
statements that a disability began in service, the question 
turns to whether such lay statements are credible.  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 363, 369 (2005).  

Here, the Board does not find the veteran has provided any 
statements warranting that service connection be granted for 
tinnitus.  At his RO hearing, he described the buzzing noises 
he experienced in his ear and how it affected activities of 
his daily life such as watching television.  The veteran did 
not allege that his tinnitus had existed since his active 
duty service.  In the veteran's notice of disagreement, dated 
in March 2005, he alleged that as a crew chief he 
participated in combat operations, which caused the ringing 
in his ears.  Again, the veteran did not allege that he began 
to experience tinnitus at that time, only that in his opinion 
the ringing he now experienced was related to his active duty 
service.  The veteran is not competent to make such a 
statement.  See Espiritu, 2 Vet. App. at 494-95.  

To the extent that the veteran's statements infer that his 
tinnitus had its onset during his active duty service, they 
are not persuasive.  Weighing against the claim is the 
absence of any complaints of ringing in the ears during the 
veteran's service or for a nearly three decades thereafter.  
Although the lack of such records does not, in and of itself, 
render lay evidence not credible, the absence of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Here, the lack of contemporaneous medical evidence, the 
absence of any specific recollections regarding the onset of 
his tinnitus, and the negative medical opinion outweigh any 
inferences that the tinnitus dated back to service.

The preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 



III.  Post-Traumatic Stress Disorder

PTSD Legal Criteria

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2008).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under the General Rating Formula for 
Mental Disorders a higher rating of 70 percent rating is 
prescribed for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

PTSD Analysis

Upon reviewing both lay statements and medical evidence, the 
Board finds that the veteran's service-connected PTSD more 
closely approximates the criteria for a 70 percent rating.  
First, the evidence suggests that the veteran has on occasion 
had suicidal ideations.  At a hearing before a Decision 
Review Officer at the RO in June 2006, the veteran admitted 
that he had contemplated suicide in the past, but that the 
love for his family kept him from doing this.  A VA 
examination report, dated in January 2005, also reflected the 
veteran's reports of having suicidal thoughts.  In the 
report, Dr. C.G. also noted that the veteran had no suicidal 
intent or plan and that he had minimal or no imminent danger 
of hurting himself.  In an October VA mental health 
outpatient visit note, Dr. M.A. declared that the veteran was 
not a danger to himself or others.  Although the evidence 
seems clear that the veteran is not a suicide risk, his 
expression of these thoughts on more than on occasion 
indicate that his disability is rather severe.

Second, the evidence demonstrates that the veteran's PTSD is 
characterized by a temperament and impaired impulse control.  
At his RO hearing, he described how he sometimes directed his 
anger towards his wife.  The veteran described incidents 
where he stopped in traffic, got out of his vehicle, and 
confronted people.  The veteran stated he had done this on 
several occasions in the past year.  The veteran offered 
similar statements in his notice of disagreement, dated in 
March 2005 and at his Travel Board hearing before the 
undersigned Board member.  At that hearing, he testified how 
he hollered at family members and easily lost his temper.  
The veteran's wife confirmed that the veteran became angered 
quickly.  regarding the confrontations with other motorists, 
the veteran estimated that these incidents had occurred at 
least once a week when he used to drive.  He explained how 
because of his heart condition, he could no longer drive.  
The veteran also noted that he had been in several physical 
confrontations in the past.  

The medical evidence corroborates the veteran's and his 
wife's statements regarding the veteran's temperament and 
impaired impulse control.  For example, in a VA mental health 
outpatient visit notes dated in August 2008, Dr. N.M. 
reported that the veteran continued to struggle with 
"excessive worries as well as repeated ruminations of his 
tour of duty."  These, according to the doctor, caused undue 
irritability and a depressed mood.  VAMC progress notes also 
included a research note dated in May 2007 confirming that 
the veteran participated in a study of behavior in 
"impulsively aggressive individuals."  Selection to 
participate in such a study indicates that in the opinion of 
his healthcare providers at VA, his impaired impulse control 
is genuine.  

Third, the evidence demonstrates that the veteran's PTSD is 
characterized by near-continuous panic and depression.  At 
his RO hearing, he explained how he experienced nightmares 
daily.  He offered similar statements at his Travel Board 
hearing and in his notice of disagreement.  At the Travel 
Board hearing, the veteran's wife confirmed that the veteran 
did not sleep well at night.  In his notice of disagreement, 
he explained he lived with depression, flashbacks, and guilt 
every day as a result of his PTSD.  In the VA examination 
report, Dr. C.G. described the veteran's affect and mood as 
"sad."  The VA mental health outpatient visit notes, such 
as the August 2008 note cited above, provide further 
evidentiary support that the veteran is often panicked or 
depressed.  

The Board also finds the evidence shows the veteran is 
deficient in most social and employment situations due to an 
inability to establish and maintain effective relationships 
and a difficulty in adapting to stressful circumstances.  At 
his RO hearing he described as a loner.  At his Travel Board 
hearing he described how he did not associate with many 
others.  These characteristics were also noted in a VA mental 
health group psychotherapy note, dated in March 2007.  The 
veteran's anger management issues, described more fully 
above, indicate that he would have a difficulty in many 
employment situations.  In a VA mental health triage note, 
dated in July 2004, Dr. I.C. assigned a GAF score of 45.  Dr. 
G.C. assigned the same score in the VA examination report.  A 
score of 45 reflects serious symptoms and is consistent with 
a 70 percent rating.

The Board also finds that the severity of the veteran's PTSD 
appeared to remain unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order and a 70 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as auditory hallucinations; gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  Overall, 
the evidence does not show total occupational and social 
impairment because of PTSD and the criteria for a 100 percent 
rating have not been met.   

IV.  Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right ear hearing loss 
or PTSD cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Service connection for tinnitus is denied.

2.  An initial compensable rating for service-connected right 
ear hearing loss is denied.

3.  An initial rating of 70 percent is granted for service-
connected PTSD, subject to the law and regulations 
controlling the award of monetary benefits. 


REMAND

The veteran is claiming that his hypertension either began in 
service or that it was caused by his service-connected PTSD 
(see e.g., transcript of the veteran's Travel Board hearing, 
dated in August 2008).  The veteran has also alleged that his 
hypertension caused his coronary artery disease.  

There were few service medical records in the veteran's file, 
however, a report prepared upon his discharge from active 
duty service in February 1976 included a diagnosis of 
"labile hypertension."  Service medical records submitted 
by the veteran included a clinical record cover sheet, dated 
in November 1974, also showing a diagnosis of labile 
hypertension.  Chronological records of medical care showed 
elevated blood pressure as early as August 1974.  There is no 
entrance examination in the veteran's claims file or any 
other evidence suggesting that "labile hypertension" 
existed prior to service.  VA, therefore, must presume that 
"labile hypertension" did not pre-exist service.  

The competent medical evidence shows that the veteran 
currently has a diagnosis of both hypertension and heart 
disease.  In a January 2005 VA examination report, Dr. C.K. 
confirmed diagnoses of hypertension and coronary artery 
disease.  In a report of that examination, Dr. C.K. noted 
that the veteran reported having a history of high blood 
pressure since 1970.  The doctor concluded that the coronary 
artery disease was at least as likely as not related to the 
hypertension.  The doctor, however, did not provide any 
statements regarding the likelihood that hypertension was 
incurred during service.

Under these circumstances, VA has a duty to provide another 
examination to determine whether the veteran's current 
diagnoses are related to the in-service diagnosis of "labile 
hypertension."  See 38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges 
that the RO attempted to provide such an examination in 
November 2006, but that the veteran failed to report.  When 
asked about this at his Travel Board hearing, the veteran 
explained that he may have missed that examination because it 
was around the same time he had to seek treatment related to 
his defibrillator.  Although the veteran's recollection 
regarding why he did not attend the VA examination was vague, 
the Board finds that because his testimony suggested he did 
not make it to the examination was because of the 
disabilities for which he is claiming service connection, 
good cause to reschedule another examination has been shown.  
38 C.F.R. § 3.655(a)-(b) (2008).  

The veteran was provided with VCAA notice with respect to his 
hypertension and coronary artery disease claims in previous 
correspondences during the course of this appeal.  The 
veteran has since alleged secondary theories of entitlement 
to these disorders.  On remand, the veteran should be 
provided with additional VCAA notice to ensure full 
compliance in light of his specific claims.   

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the veteran for 
his hypertension and coronary artery 
disease claims.  Such notice shall specify 
what information and medical or lay 
evidence is necessary to substantiate the 
claims as both directly related to service 
and secondary to service connected 
disability.  The veteran should be 
notified of VA's duties under the VCAA and 
the delegation of responsibility between 
VA and the veteran in procuring the 
evidence relevant to the appealed claims.  
As part of that notice, the RO shall 
indicate which portion of the information 
and evidence is to be provided by the 
veteran and which portion VA will attempt 
to obtain on behalf of the veteran.  

The veteran should also be notified of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  Obtain a medical opinion, or if 
necessary, provide a medical examination, 
to ascertain the etiologies of the 
veteran's hypertension and coronary artery 
disease.  The reviewer/examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
the following opinions, to the extent 
medically possible:

a. What is the likelihood that the 
veteran's "labile hypertension" 
diagnosed in service was a chronic disease 
related to his currently diagnosed 
hypertension?

b. What is the likelihood that the 
veteran's hypertension caused or 
aggravated his currently diagnosed 
coronary artery disease? 

c. What is the likelihood that the 
veteran's service-connected PTSD caused or 
aggravated either his hypertension 
coronary artery disease?  

It would be helpful if the 
reviewer/examiner phrased the responses in 
the following manner: more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent).

If an examination is necessary, the 
veteran must be provided notice of such 
examination.  Evidence of such notice 
shall be associated with the claims file.  
The veteran should also be informed of the 
importance of attending the examination 
and that failure to attend will result in 
his claim being decided without such 
evidence.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hypertension and coronary artery disease 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


